Title: From Thomas Jefferson to Madame Townsend, 6 November 1787
From: Jefferson, Thomas
To: Townsend, Madame



Paris November. 6. 1787.

My esteem, Madam, for Commodore Jones, as well as your personal merit, make it my wish to be useful to you; and will ensure any aid which my situation permits in the execution of the plan you do me the honour to tell me you have formed. That you may not however over-value my opportunities of serving you, it is my duty to observe, that as sollicitations at court are probably what are most necessary for you, there is no person living who is less in the way of making or procuring them for you than I am. My business lying with the minister, and giving me immediate access to him, I have never cultivated any other acquaintance at court, but on the contrary have studiously avoided it. When you shall do me the honour however to develope the particular of your plan, I will tell you freely if there is any part of it in which I can  aid you, and execute sincerely whatever I shall tell you. I have the honour to be with sentiments of perfect respect, Madam, your most obedient & most humble servant,

Th: Jefferson

